Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 06/06//2022. Claims 1-20 are allowed. The Examiner acknowledges the amendments of claims 2-3, 5, 12-13, and 20. The previous claim objections and 112 rejections have been withdrawn due to applicant.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a vehicle lift comprising a front tilt notch defined adjacent a lower end of the forward support post and a rear tilt notch defined adjacent a lower end of the rear support post, wherein the front tilt notch is arranged at a height greater than the height of the rear tilt notch; and wherein the lift platform is movable to a lowered position wherein the forward support engages the front tilt notch and the rear support engages the rear tilt notch so that the lift platform is supported at an angle relative to the support surface.
The teaching of Taylor (US Patent No. 9,751,737) teaches it was known in the art to have a lifting device (Figure 2 element 110) comprising a plurality of support posts (elements 110/210), a lift platform (element 300), a forward support (element 122) a rearward support (element 220), a forward/rearward ladder rail (element 117) within the posts (figure 8) and comprising a plurality of apertures/notches configured to engage a ratcheting mechanism (element 190) in order to lock the device in a desired vertical position (see col. 4, ll. 39-52). However, Taylor further discloses that the lift assemblies are moved in a lower and raised position concurrently and does not disclose that front tilt notch is arranged at a height greater than the height of the rear tilt notch; and wherein the lift platform is movable to a lowered position wherein the forward support engages the front tilt notch and the rear support engages the rear tilt notch so that the lift platform is supported at an angle relative to the support surface.
The teaching of Gross (US Pub. No. 2012/0018255) teaches it was known in the art to have a lifting device (Figure 1 element 10) comprising a plurality of support posts (elements 22A-D) having a plurality of identical notches (element 48), a lift platform (elements 58L-R), a forward support/a rearward support (elements 60/84/90), and a ratcheting mechanism in order to lock the device in a desired vertical position (see figures 5-6). However, Gross does not disclose that his front tilt notch is arranged at a height greater than the height of the rear tilt notch; and wherein the lift platform is movable to a lowered position wherein the forward support engages the front tilt notch and the rear support engages the rear tilt notch so that the lift platform is supported at an angle relative to the support surface.
The teaching of Steedman (US Patent No. 2,238,573) teaches it was known in the art to have a lifting device (Figure 1 element 11) comprising a plurality of support posts (element 17) having a plurality of identical notches, a lift platform (element 15), a forward support/a rearward support (element 21), and a ratcheting mechanism in order to lock the device in a desired vertical position (see figures 2-3). However, Steedman does not disclose that his front tilt notch is arranged at a height greater than the height of the rear tilt notch; and wherein the lift platform is movable to a lowered position wherein the forward support engages the front tilt notch and the rear support engages the rear tilt notch so that the lift platform is supported at an angle relative to the support surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/23/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 28, 2022